JS 44 (Rev, 06/17)

The JS 44 civil cover sheet and the information contained herein neither re
provided by local rules of court, This form
purpose of initiating the civil docket sheet

CIVIL COVER SHEET

place nor supplement the filing and service of pleadings or other papers as required by law, except as
. approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS

Beyonics International PTD LTD.

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm: Name, Address, and Telephone Number)
John J. Hay, Dentons US LLP,

1221 Avenue of the Americas, New York, NY 10020

212 768 6700

Woodland, Singapore

DEFENDANTS
Scott David Smith

NOTE:

Attorneys (if Known)

 

County of Residence of First Listed Defendant

Fairfield, Connecticut

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

 

II. BASIS OF JURISDICTION (Place an "X” in One Box Only)

0 1. US. Goverment

Plaintiff

O 2. U.S. Goverment
Defendant

IV. NATURE OF SUIT

O 3. Federal Question
(U.S. Government Not a Party)

4 Diversity
(Indicate Citizenship of Parties in Item LI)

 

(Place an “X” in One Box Only)

(For Diversity Cases Only)

III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State ol (KX 1 Incorporated or Principal Place o4 04
of Business In This State
Citizen of Another State O 2 OQ 2 Incorporated and Principal Place o5 O05
of Business In Another State
Citizen or Subject of a IK 3 O 3 Foreign Nation go6 o6

Foreign Country

 

 

 

Click here for: Nature o
BANKRUPTCY
(3 422 Appeal 28 USC 158
0 423 Withdrawal
28 USC 157

PROPERTY RIGHTS |

O 820 Copyrights

O 830 Patent

CG 835 Patent - Abbreviated
New Drug Application

© 840 Trademark

 

 

E TECONTRACT. TORTS FORFEIMURE/PENALTY
0 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure
0 120 Marine © 310 Airplane O 365 Personal Injury - of Property 21 USC 881
0 130 Miller Act © 315 Airplane Product Product Liability C8 690 Other
O 140 Negotiable Instrument Liability 0 367 Health Care/

0 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal Injury
0 151 Medicare Act 0 330 Federal Employers’ Product Liability
O 152 Recovery of Defaulted Liability QO 368 Asbestos Personal
Student Loans 0 340 Marine Injury Product
(Excludes Veterans) O 345 Marine Product Liability
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR
of Veteran’s Benefits © 350 Motor Vehicle © 370 Other Fraud 0 710 Fair Labor Standards
0 160 Stockholders’ Suits © 355 Motor Vehicle O 371 Truth in Lending Act
(X 190 Other Contract Product Liability © +380 Other Personal ©) 720 Labor/Management
C1 195 Contract Product Liability | 360 Other Personal Property Damnage Relations
1 196 Franchise Injury 0 385 Property Damage 0 740 Railway Labor Act
0 362 Personal Injury - Product Liability © 751 Family and Medical
Medical Malpractice Leave Act
[ REAL. PROPERT ¥. | CIVIL RIGHTS PRISONER PETITIONS —|0 790 Other Labor Litigation

O 210 Land Condemnation

O 220 Foreclosure

0 230 Rent Lease & Ejectment
0 240 Torts to Land

O 245 Tort Product Liability
© 290 All Other Real Property

O 440 Other Civil Rights

O 448 Education

 

Habeas Corpus:

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

0 441 Voting O 463 Alien Detainee
0 442 Employment 0) 510 Motions to Vacate
OF 443 Housing/ Sentence
Accommodations O 530 General
0 445 Aimer, w/Disabilities -] J 535 Death Penalty
Employment Other:
0 446 Amer. w/Disabilities - | 540 Mandamus & Other
Other 0 550 Civil Rights
ag
O

 

 

0 791 Employee Retirement
Income Security Act

IMMIGRATION
Q 462 Naturalization Application
0 465 Other Immigration
Actions

CJ 861 HIA (13951)

O 862 Black Lung (923)

CO 863 DIWC/DIWW (405(g))
0 864 SSID Title XVI

(1 865 RSI (405(g))

f Suit Code Descriptions.

0 375 False Claims Act

0 376 Qui Tam (31 USC
3729(a))

0 400 State Reapportionment

1 410 Antitrust

0 430 Banks and Banking

O 450 Commerce

0) 460 Deportation

0 470 Racketeer Influenced and
Corrupt Organizations

0 480 Consumer Credit

0 490 Cable/Sat TV

OG 850 Secunties/Commodities/
Exchange

OF 890 Other Statutory Actions

O 891 Agricultural Acts

© 893 Environmental Matters

0 895 Freedom of Information

 

__ FEDERAL TAX SUITS
0 870 Taxes (U.S, Plaintiff
or Defendant)
O 871 IRS—Third Party
26 USC 7609

Act

0 896 Arbitration

O 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

© 950 Constitutionality of
State Statutes

 

 

 

V. ORIGIN (Place an “x” in One Box Only)

$1 Original O 2 Removed from O 3  Remanded from O 4 Reinstatedor O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VII. REQUESTED IN

Conn. Gen. Stat.
Brief description of cause:

50a-30 et sea.

 

(1 CHECK IF THIS IS A CLASS ACTION

gy) S.U-§ 1332

DEMAND $

Cite the U.S, Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

Recognition of Foreign Money-Judgment under Connecticut Uniform Foreign Money-Judgments Recognition Act

CHECK YES only if demanded in complaint:

 

 

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: O Yes No
VIII. RELATED CASE(S)
IF ANY See rnstrneton): aE (\ a DOCKET NUMBER
DATE SIGNATURE O RNEW OF RECORD
06/14/2019 VT i.
FOR OFFICE USE ONLY A\ " = Q
RECEIPT # AMOUNT APPLYI IFP JUDGE MAG. JUDGE
JS 44 Reverse (Rev. 06/17)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover shect is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)

(b)

(c)

Il.

TI.

Iv.

VIL

VII.

VII.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action, Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
